Citation Nr: 0310139	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for left knee condition.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel







INTRODUCTION

The veteran had active service from December 1942 to February 
1946, and October 1947 to February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board), on appeal from February 2000 and later RO rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, that denied the 
veteran's claim of entitlement to service connection for a 
left knee condition.


REMAND

During the course of this appeal, the regulation authorizing 
the Board to develop evidence or to cure a procedural defect 
was invalidated.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003).

When first before the Board in November 2002, the Board 
ordered development and obtained additional medical evidence 
dated in March 2003, thus any decision herein would be based 
in part on evidence developed by the Board pursuant to the 
invalidated regulation.

Additionally, the record reflects that by a letter dated July 
10, 2001, the RO attempted to comply with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, 
by informing the veteran of the evidence and information 
needed to substantiate his claim, the evidence and 
information that he should submit and the assistance that VA 
would provide in obtaining evidence and information on his 
behalf. 

In this letter, the RO also informed the veteran that he 
would be afforded until September 10, 2001, (a period of 60 
days), in which to submit the additional evidence and 
information and that his claim would be decided on the 
current record if the requested evidence and information were 
not received within the days allotted.  The 60 day time limit 
for the submission of additional evidence and information is 
contrary to the provisions of 38 U.S.C.A. § 5103(b) (West 
2002), which provide that a claimant must submit requested 
evidence and information within one year of the date of the 
letter notifying the claimant of the required evidence and 
information.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  Thus, the record reflects that the veteran has not 
been afforded the one-year period in which to submit the 
evidence and information requested by the Board, and that he 
was not properly notified of the time limit for the 
submission of additional evidence and information.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.	The RO should issue another letter 
providing the veteran with the 
notice required under 38 U.S.C.A. § 
5103(a) and informing him that the 
requested information and evidence 
must be received within one year of 
the date of the RO's letter.  

2.	The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2002).  

3.	The RO should then consider all the 
evidence and any additional 
evidence, and readjudicate the issue 
on appeal.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, the 
appellant and his representative 
should be furnished a supplemental 
statement of the case (SSOC), and 
provided an appropriate opportunity 
to respond before the claims folder 
is returned to the Board for further 
appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




